Citation Nr: 1522749	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-25 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from April 1992 to August 1994 and from November 2007 to February 2008.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To obtain updated VA treatment records, a readable copy of records from the Social Security Administration (SSA), additional service treatment records from the Veteran's service in the Air National Guard (ANG) of Illinois, and a current VA examination and medical opinion.

The Veteran has asserted that his psychiatric disorder was incurred during service or was caused or aggravated by his service-connected chronic fatigue. 

A review of the record showed that the Veteran had service in ANG of Illinois from December 1973 to September 2010 with periods of active duty in USAF from April 1992 to August 1994 and from November 2007 to February 2008.

Service treatment records showed an extended period of complaints of abdominal pains of undetermined etiology in 1993.  A July 1994 USAF service separation examination showed a normal psychiatric clinical evaluation.  A July 1994 Report of Medical History reflected that the Veteran did not complain of any depression, excessive worry, or nervous trouble of any sort.  

Evidence of record showed that Veteran had another period of active duty in USAF from November 2007 to February 2008 during a short deployment to Iraq before ultimately being found unfit for ANG service in 2010.

In his October 2007 Pre Deployment Health Assessment and his January 2008 Post Deployment Health Assessment, the Veteran did not report any psychiatric symptomatology and was not sent for any referral evaluations, including Mental Health.

Lay statements from co-workers, fellow servicemen, friends, and family members dated in September 2008 continually noted that there was a decline in the Veteran's health and functioning after his return from deployment to Iraq in February 2008.

VA treatment records showed the Veteran had positive screens for posttraumatic stress disorder (PTSD) and depression in September 2008.  He complained of being so physically sick since February 2008 that he could not work and was stressed financially to the point that he was anxious and depressed.  An additional September 2008 VA progress note listed an impression of anxiety NOS (not otherwise specified) and depression NOS.  The Axis IV diagnosis was significant financial problems related to inability to work due to illness.  In the assessment, the examiner encouraged the Veteran to pursue a thorough medical evaluation, as the great bulk of his symptoms did not appear to psychiatric but medical.  It was indicated that no other symptoms of PTSD other than mild edginess and irritability were elicited and no real stressors could be recalled except the mortars, which the Veteran claimed were not very stressful.  Diagnoses of depression and anxiety were listed in a December 2008 report.  A February 2009 VA treatment note showed an assessment that symptoms of depression were present.  A February 2009 neuropsychological evaluation listed a diagnosis of rule out somatization disorder. 

A January 2009 National Guard Health History Questionnaire showed the Veteran marked yes to being bothered by feeling down, helpless, panicky, or anxious. 

In a March 2009 VA psychiatric treatment record, the examiner noted that the Veteran did not meet the criteria for diagnoses of PTSD or major depressive disorder.  The examiner listed diagnoses of moderate, single episode of major depressive disorder, PTSD symptoms, and rule out somatization disorder.  The Axis IV diagnosis was problems with social support, recent break up of engagement, and inadequate finances. 

In an April 2009 statement, the Veteran claimed entitlement to service connection for depression and anxiety secondary to medical problems like chronic fatigue.

In a May 2009 health record contained in ANG service records, a treatment provider detailed that she had received a significant amount of documentation from the Veteran's VA and civilian providers.  It was noted that the Veteran had an extensive workup of his multiple physical complaints, which was completely negative.  The Veteran was noted to have depression, as described by his psychologist and as evidenced by formal VA neuropsychiatric testing.  Many of his somatic complaints were noted to be explained by his depressive symptoms.  The treatment provider indicated that after talking at length with the Veteran's supervisor and reviewing his notes, it appeared that his depressive symptoms started during his deployment to Iraq in 2007.  His supervisor was noted to notice a profound change in the Veteran's demeanor and functionality after his return from deployment.  It was indicated that the Veteran had essentially become homebound, been unable to work his civilian or military jobs since January 2008, and was currently being treated for depression.  Given the onset of symptoms during deployment, the provider commented that a LOD (line of duty) determination would be initiated and that he would need to be evaluated for continued military service, as a waiver was not likely a good option. 

A June 2009 VA treatment note showed continued findings of depression and anxiety.  The Veteran was noted to have multiple somatic complaints without clear medical cause and an overlay of depression/anxiety.  The Veteran attributed his psychiatric problems to being out of work. 

In a November 2009 VA Gulf War Guidelines examination report, the Veteran appeared to be moderately depressed in appearance and demeanor.  On psychiatric examination, he was noted to exhibit average intelligence as well as normal affect, judgment, comprehension, and behavior with no hallucinations, delusions, or obsessive behavior.  The examiner deferred to his colleague's psychiatric examination findings below but observed that the Veteran and his wife indicated that he worried about the future and not being employed.  The Veteran's wife further indicated that the Veteran hated being in crowds, closed in spaces, and having anyone behind him.  The examiner diagnosed somatization of anxiety and psychiatric condition and depression somatization, noting that chronic fatigue was associated with that diagnosis. 

In a November 2009 VA mental disorders examination report, the examiner highlighted that the Veteran was hard to assess and made a lot of conflicting statements.  After examining the Veteran and reviewing the record, the examiner diagnosed alcohol abuse in early full remission, noting that she was unable to provide any other Axis I diagnosis at that time.  The examiner opined that it was less likely as not that the Veteran's depression and anxiety noted in VA treatment records in 2008 and 2009 was caused by or a result of medical complaints due to exposure to Gulf War Environmental Hazards.  It was noted that the Veteran's Post Deployment Health Assessment was completely negative for medical complaints.  The examiner again highlighted the Veteran's inconsistent statements regarding his symptoms and their onset, his guarded nature during the interview, and the appearance of probably exaggerating his symptoms. 

In a December 2009 rating decision, the RO granted service connection for anxiety and depression for the purpose of establishing eligibility to treatment only as well as granted entitlement to service connection for chronic fatigue.  The RO did not discuss the merits of the service connection claims for compensation for the noted psychiatric disorders.  In May 2010, the Veteran again asserted entitlement to service connection for an anxiety disorder for compensation purposes.  

Records from Scott Air Force Base were associated with the record.  A January 2010 Line of Duty Determination showed the Veteran had depression in line of duty.  A March 2010 psychiatric assessment conducted for the Medical Evaluation Board revealed diagnoses of panic disorder with agoraphobia, anxiety disorder NOS (with symptoms of PTSD and depressed mood), and rule out depression NOS.  A March 2010 Narrative Summary included diagnoses of undifferentiated somatoform disorder and anxiety disorder NOS.  

Findings of the USAF Physical Evaluation Board dated in May 2010 reflected that the Veteran had anxiety disorder, not otherwise specified, and was in the ANG for 4.44 years.  The Informal Physical Evaluation Board found that the condition was incurred while the Veteran was entitled to receive basic pay, in the line of duty, the direct result of an armed conflict, and the direct result of a combat related injury.  The Board found him unfit due to physical disability and recommended temporary retirement with a disability rating of 50 percent, noting that he had experienced a constellation of physical problems since returning from his deployment to Iraq that were likely attributed to his anxiety disorder.  It was further noted that the Veteran's condition was combat related due to repeated exposure to incoming mortar fire while deployed to Iraq.  

In an April 2011 VA mental disorders examination report, after examining the Veteran and extensively reviewing the record, the examiner diagnosed factitious disorder with combined psychological and physical signs and symptoms as well as alcohol abuse.  The examiner commented that the Veteran was in "the sick role getting much secondary gratification from it".  It was noted that he had a dependent personality disorder that went back to childhood and was co-dependent with his spouse.  The examiner further opined that generalized anxiety as well as other diagnosed psychiatric disorders in the record, like major depressive disorder, panic disorder with agoraphobia, anxiety NOS, and depression NOS, were not caused by or a result of combat experience.  

In a March 2012 VA medical opinion, after reviewing the claims file, the examiner opined that the Veteran's factitious disorder was not caused by or a result of his military service.  In the cited rationale, the examiner opined that the Veteran's factitious disorder was present for many years prior to his active duty military service.  It was noted that the Veteran's diagnosed disorder was serious and had taken over in his life to the point that he feels he cannot work now.  The examiner acknowledged that it was noted that he apparently had generalized anxiety disorder in service, probably because he was not getting any secondary gain from the physical symptoms.  The examiner opined that there was no change in any of the Veteran's psychiatric disorders during this time.

Additional VA treatment records dated in 2012 reflected diagnoses of panic disorder without agoraphobia and some features of PTSD, depression NOS, and heavy drinking. 

Based on the cumulative evidence discussed above, the Board finds that further development on this matter is warranted.

As an initial matter, the claims file and electronic records files reflect that the Veteran has received medical treatment for his claimed psychiatric disorders from the Quincy VA Outpatient Clinic (VAOPC), Iowa City VA Medical Center (VAMC), and Columbia VAMC; however, as the claims file and electronic records only include records from those facilities dated up to November 2012, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A disc purportedly containing records from SSA was associated with the record in 2010.  Unfortunately, information on the disc is not accessible.  The Court has held that where there is notice the Veteran is receiving SSA disability benefits, VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  A readable copy of the Veteran's SSA records should be obtained.

In a September 2009 memorandum, the RO issued a formal finding of the unavailability of National Guard records, including the original service treatment records from the Veteran's deployment from November 2007 to February 2008.  The RO indicated that multiple attempts to retrieve the Veteran's records from the Illinois ANG and Records Management Center were unsuccessful, as those records were unavailable.  Evidence of record clearly shows that the Veteran did not leave service until September 2010.  As such, additional attempts to obtain records from his service in the ANG of Illinois as well as periods of active duty service in the USAF should clearly be made.  If no records can be obtained for the periods of Illinois ANG and USAF service from December 1973 to September 2010, a formal finding of unavailability should be made.

"Once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In order to satisfy VA's duty to assist and to resolve divergent findings of record discussed at length above, the Board must remand the appeal in order to afford the Veteran an additional VA medical examination and opinion to clarify the nature and etiology of his unique and serious psychiatric disorder.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain updated treatment records pertaining to the Veteran's claimed psychiatric disorder from the Quincy VAOPC, Iowa City VAMC, and Columbia VAMC for the time period from November 2012 to the present and associate them with the record.

2.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.

3.  The AOJ should review the record and ascertain whether additional service treatment records may be obtained from any appropriate sources.  Contact the Illinois Office of the Adjutant General, the Veteran's Illinois ANG unit, and any other appropriate records repository to obtain the Veteran's service treatment records from his ANG service.  If no records can be obtained for the periods of ANG and active duty service from December 1973 to September 2010, the RO must make a formal finding of unavailability and inform the Veteran and his agent.

4.  Then, the AOJ should obtain a medical examination and opinion from a physician, preferably a psychiatrist, with sufficient expertise to determine the onset and etiology of the Veteran's currently diagnosed psychiatric disorder.  The claims folder, any electronic records, and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician. 

The physician should identify all current psychiatric disorders.  Thereafter, the physician should opine as to whether it is at least as likely as not (50 percent probability or more) that the current psychiatric disorder onset during service or within one year of service separation (here within a year of the Veteran's deployment to Iraq from November 2007 to February 2008).  If not, the physician should opine as to whether it is at least as likely as not (50 percent probability or more) that the current psychiatric disorder was causally or etiologically related to active service.  (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)

The physician should also opine as to whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disorder was caused or aggravated by the Veteran's service-connected chronic fatigue.  (The term aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of psychiatric disability present (i.e., a baseline) before the onset of the aggravation.)

The physician should set forth all findings, together with the complete rationale for the comments and opinions expressed in a legible report.  The physician should acknowledge and discuss all in-service complaints and findings associated with the Veteran's claimed psychiatric disorder, the Veteran's lay assertions of symptomatology that began in active service, the conclusions of the November 2009, April 2011, and March 2012 VA examiners, and the findings in the post-service VA treatment notes of record. 

Rationale for all requested opinions shall be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the physician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.
 
6.  Thereafter, the AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination and opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
7.  After completion of the above and any additional development deemed necessary, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the August 2013 SOC.  If the benefit sought on appeal remains denied, the Veteran and his agent should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

